It appears from the evidence that the claimant was employed at the Illinois State penitentiary, at Joliet, for about five years; that he is about fifty years of age. That on the tenth day of July, 1916, he had charge at the penitentiary of a gang of convicts, among whom were many who were mentally deranged. That while in performance of his duties he was attacked by a convict by the name of Earl Morris, who was serving a life sentence for murder. Morris came up behind him, slashing him with a knife across the left cheek cutting a gash from the left cheek to the tip of the nose about five inches long. It appears from the evidence that the claimant was in a hospital for three weeks. That the claimant has never received any compensation of any kind. It is the opinion of this Court that the doctrine of respondeat superior is not applicable to the State, and that the State is conducting the State penitentiary exercises a governmental function and is not liable for injuries to those in attendance in said institution or to those in its employ. Therefore, the Court finds that there is no legal liability against the State of Illinois under this claim. However, the Court recommends, under the circumstances of this case, if the Legislature sees fit to waive the legal defenses of the State, it would be an act of justice to appropriate not to exceed ten hundred dollars ($1,000.00) as relief and compensation for all injuries sustained by claimant in this action.